Citation Nr: 1505687	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-33 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased disability rating for medial left knee degenerative arthritis status post medial meniscectomy (left knee disability), to include the issue of the propriety of the reduction of the disability rating from 40 to 10 percent, effective October 1, 2012.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1978 to June 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

At the time of the rating reduction and throughout the rating period on appeal, the Veteran's left knee disability was manifested by subjective complaints of pain, locking, and effusion; objective findings included flexion to no worse than 110 degrees and no limitation of extension, even after repetition and taking pain into account; no ankylosis, instability, subluxation, or laxity on ligament testing; and X-ray findings of arthritis.


CONCLUSIONS OF LAW

1.  The reduction in rating for the left knee disability from 40 percent to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.321, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating for left knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There is no question that a disability may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). 

The provisions of 38 C.F.R. § 3.105 apply to rating reductions.  38 C.F.R. § 3.105(e) requires that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  The proper procedure was followed for effectuating a reduction in this matter. 

Turning to the merits of the rating reduction, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  These provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.

Where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c); 3.343(a).

In the present case, the Veteran's 40 percent rating, which was reduced to 10 percent in the July 2012 rating decision on appeal, had not been in effect for longer than five years.  As a result, the requirements under 38 C.F.R. § 3.344(c) apply to this case.  Specifically, the record of examinations must be reviewed to ascertain whether an adequate examination discloses improvement in a condition that is likely to improve.  Id.  

In addition, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  Moreover, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown at 421.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282.

The question of whether a disability has improved involves consideration of the applicable rating criteria.  The diagnostic codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, service connection for the left knee disability was granted in a February 2011 rating decision.  A 40 percent disability rating was assigned, effective from October 15, 2010.  The disability was evaluated under Diagnostic Code 5261.  Under Diagnostic Code 5261, a 40 percent disability rating is assigned where the evidence reveals extension of the knee limited to 30 degrees.  

The initial rating was based primarily on the results of a November 2010 VA examination, which showed flexion to 95 degrees and extension to 25 degrees, with objective evidence of pain on active motion.  There was also objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion testing.  The Veteran also reported symptoms including locking up of the knee after kneeling for a long time, and constant pain which was worse with walking or repetitive bending.  In addition, he reported deformity, giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, occasional swelling, weekly locking episodes, and severe flare-ups of pain occurring every two to three weeks and lasting for one to two days, during which time he was unable to jump.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran always used a brace for the knee.  

On physical examination at the 2010 VA examination, there was bone joint enlargement, crepitus, and tenderness, as well as grinding.  There was no instability, patellar abnormality, or abnormal tendons.  The meniscus was surgically absent, but there was no locking or effusion.  An x-ray study showed mild medial compartment joint space narrowing and mild spurring along the superior pole of the patella.  The Veteran stated he was currently self-employed performing carpentry and yard work and had missed eight weeks of work in the last year due to a painful or locked knee.  The VA examiner assessed medial left knee degenerative arthritis, status post medial meniscectomy, and stated that it would have significant effects on his occupation to include decreased mobility and strength and pain.  The examiner further noted that there is an increased risk of developing post-traumatic early arthritis in a meniscal absent knee.  

In February 2012, the Veteran filed a claim for an increased disability rating for his left knee disability.  He was afforded a VA examination in March 2012, at which he reported swelling and locking up of the knee when he bends or squats for a long period of time.  He rated his pain at a level of 8 or 9 out of 10 in severity, but the examiner noted that he was still able to work full-time as a carpenter.  The Veteran also reported flare-ups of pain occurring every other day, during which he felt sharp pain and experienced swelling.  In addition, during flare-ups, his knee would give out if he did a lot of walking.  

On physical examination in March 2012, flexion was to 110 degrees and extension was to 0 degrees, with no objective evidence of painful motion.  Range of motion measurements remained the same after three repetitions of range of motion testing, and the examiner noted that there was no functional loss or impairment after repetitive motion testing.  There was no tenderness or pain to palpation, muscle strength was 5 out of 5, and there was no ligament instability.  The VA examiner noted that there were no symptoms associated with the prior meniscectomy.  The Veteran continued to use a brace on the knee.  Imaging studies did not reveal the presence of degenerative or traumatic arthritis.  Specifically, an MRI study showed some increased signal in the anterior cruciate ligament likely related to myxoid degeneration and some superior aspect irregularity which could be related to chronic partial tear, and likely status post medial meniscectomy, with loss of cartilage in the medial compartment over the tibial condyle with associated stress, small joint effusion, and possible patellar tendinopathy.  The examiner stated that the myxoid degeneration is no caused by or a result of military service, as it is a normal alteration in collagen fiber with aging.  

Based on the results of the March 2012 VA examination, the RO proposed to reduce the disability rating for the left knee to 10 percent.  This proposal was made in an April 2012 rating decision.  In the July 2012 rating decision that is the subject of this appeal, the RO implemented the reduction to 10 percent, effective from October 1, 2012.  

After a review of the all of the lay and medical evidence in this case, the Board finds that reduction of the disability rating for the left knee disability from 40 percent to 10 percent was proper, and a restoration of the 40 percent disability rating is not warranted.  Namely, a review of all of the evidence reveals that improvement in the disability had occurred at the time of the reduction.

As noted above, the knee disability is rated as 10 percent disabling under DC 5261, which contemplates impairment of the knee manifested by limitation of extension.  However, based on the medical evidence showing noncompensable limitation of motion and complete removal of the meniscus, the Board finds that the more appropriate diagnostic code is DC 5259, which contemplates symptomatic removal of the meniscus.  Under that diagnostic code, a 10 percent disability rating is the only available rating.  

The Board also finds that a restoration of the 40 percent disability rating for the left knee disability is not warranted under any other diagnostic code, and that the weight of the evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met under any other diagnostic code for any part of the rating period on appeal.  

DC 5258 contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint and provides for a 20 percent disability rating.  Although the Veteran has reported symptoms of locking, pain, and effusion, the March 2012 VA examiner specifically noted that the Veteran had no symptoms related to meniscal conditions.  Therefore, the Board finds that the weight of the evidence is against restoration of a higher rating under DC 5258, as the current 10 percent disability rating under DC 5259 adequately compensates the Veteran for his reported post meniscectomy symptoms such as pain, swelling, and locking.

DC 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  

In this case, ligamentous laxity has not been found on examination.  At the 2012 VA examination, drawer sign, valgus/varus pressure test, and Lachman's tests were negative, providing highly probative medical evidence against restoration of a higher rating for instability.  In addition, the Veteran has not reported subluxation or other symptoms of instability.  Thus, in light of the negative findings on ligament testing and the lack of complaints of instability by the Veteran, the criteria for restoration of a higher disability rating under DC 5257 have not been met.  

DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  

As noted above, DC 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  In this case, the evidence shows that the Veteran had no limitation of extension, even after repetition, and that there was no objective evidence of pain with motion.  As the criteria for even a noncompensable rating under DC 5261 (limitation of extension to 5 degrees) were not met or more nearly approximated at the time of the rating reduction, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support a restoration of the 40 percent disability rating under DC 5261 for the knee disability or the assignment of a rating in excess of 10 percent.  

DC 5260 contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  In this case, as noted above, the evidence shows that the Veteran had flexion to no worse than 110 degrees, even after repetition, and that there was no pain or functional loss after repetition.  Thus, as the criteria for even a noncompensable rating under DC 5260 (limitation of flexion to 60 degrees) were not met or more nearly approximated, the lay and medical evidence does not support restoration of the 40 percent disability rating or assignment of a rating in excess of 10 percent under DC 5260 for the left knee disability.  

DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DCs 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, DC 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a compensable evaluation is only assigned when there is X-ray evidence of involvement of two or more major or minor joint groups.    

Here, X-ray studies have shown arthritis.  However, the weight of the evidence demonstrates that the criteria for an increased rating under DC 5003 have not been met.  The flexion and extension measurements of the knee do not meet the minimum criteria for even noncompensable evaluations under DCs 5260 and 5261, respectively.  As noted above, flexion has been no worse than 110 degrees, and extension has been no worse than 0 degrees.  Moreover, the evidence does not show, nor has the Veteran contended, that there have been any incapacitating exacerbations.  In any case, the maximum possible rating available under DC 5003 is 10 percent, since only one major joint is involved.  Thus, an increased rating (or restoration of a higher rating) is not warranted under DC 5003.

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  DC 5055 contemplates prosthetic replacement of the knee joint.  However, there is no evidence that the Veteran has undergone such a procedure, so DC 5055 is also inapplicable.  

Notwithstanding the above, the Board has also considered whether any separate ratings are available based on the evidence.  In so doing, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, the evidence does not establish loss of extension or flexion to even a noncompensable degree; thus, assignment of separate evaluations for limitation of flexion and extension is not appropriate here. 

Next, as noted above, X-ray studies have demonstrated the presence of arthritis; however, as discussed above, the Veteran has denied instability and ligament testing has been negative.  Therefore, the Board finds that the weight of the evidence is against the grant of separate ratings under DCs 5003 and 5257 for knee arthritis and instability. 

However, the Board does find that the Veteran should be assigned a separate rating for his arthritis (in addition to the 10 percent disability rating under DC 5259, which compensates him for symptoms related to removal of the meniscus).  Namely, the November 2010 VA examiner stated that there is an increased risk of developing post-traumatic early arthritis in a meniscal absent knee, and, in this case, arthritis has been demonstrated by imaging studies and consistently diagnosed by VA clinicians.  

As noted above, DC 5003 provides that a rating of 10 percent is for application when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes.  Here, flexion has been no worse than 110 degrees, which does not meet the criteria for a noncompensable rating under DC 5260.  However, the Veteran has reported painful motion, and flexion is shown to be limited to at least some degree (full flexion is considered to be 140 degrees).  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent disability rating under DC 5003 is warranted.  

While the Board understands the Veteran's central concern that he has a debilitating left knee disability, it is important for him to understand that two separate 10 percent disability ratings indicate a significant impact on the Veteran's functional ability.  Such disability evaluations by VA recognize the Veteran's painful limited motion, indicating generally a 20 percent reduction in the Veteran's ability to function due to his left knee problems.  The critical question in this case, however, is whether the problems the Veteran has cited meet an even higher level under the rating criteria.  For reasons cited above, they do not, at this time.  As discussed above, without taking into consideration the problems associated with this disability, the current evaluations could not be justified, let alone a higher evaluation.

For these reasons, the Board finds that the reduction of the disability rating from 40 to 10 percent was proper, and that the weight of the evidence is against restoration of the 40 percent disability rating.  Moreover, the Board finds that the weight of the evidence is against a finding of an increased evaluation in excess of 10 percent for left knee meniscal removal for any period, but that a separate 10 percent disability rating is warranted for left knee arthritis.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's left knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his left knee disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of  TDIU has been raised by this record.  Although the Veteran has noted problems with his service-connected knee disability, he has not indicated he is unable to work due to his knee disability or any other service-connected disability (nor does the evidence of record suggest this).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  

A timely March 2012 letter satisfied VA's notification requirements, and, as discussed above, the procedural requirements for a rating reduction were followed in this case.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, a VA examination report, and the Veteran's statements, including his testimony at the April 2013 Board hearing.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2013 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

In addition, the Veteran has been afforded an adequate examination regarding the left knee disability rating.  VA provided the Veteran with an examination in March 2012.  The Veteran's history was taken, and a complete examination with clinical measures was conducted, to include X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

The reduction in disability rating from 40 percent to 10 percent for the left knee disability was proper, and restoration of the 40 percent disability rating is denied.

A separate 10 percent disability rating for left knee arthritis is granted, subject to the rules governing payment of monetary benefits.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


